     Case 3:19-cv-00173-RCJ-WGC Document 20 Filed 09/24/20 Page 1 of 4



1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
      NATHANIEL WILLIAMS,                                    Case No. 3:19-cv-00173-RCJ-WGC
4
                                            Plaintiff,                   ORDER
5            v.
6     THRASHER, et al.,
7                                      Defendants.
8
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
9
     1983 by a state prisoner. Plaintiff has submitted a application to proceed in forma
10
     pauperis. (ECF No. 5). Based on the financial information provided, the Court finds that
11
     Plaintiff is unable to prepay the full filing fee in this matter.
12
            The Court entered a screening order on February 6, 2020. (ECF No. 9). The
13
     screening order imposed a stay and the Court entered subsequent orders in which the
14
     parties were assigned to mediation by a court-appointed mediator. (ECF Nos. 9, 13, 14).
15
     The Office of the Attorney General has filed a status report indicating that settlement has
16
     not been reached and informing the Court of its intent to proceed with this action. (ECF
17
     No. 17). As such, the Court now lifts the stay in this action.
18
            Plaintiff has also filed a motion for appointment of counsel. (ECF No. 17). A litigant
19
     does not have a constitutional right to appointed counsel in 42 U.S.C. § 1983 civil rights
20
     claims. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). Pursuant to 28 U.S.C.
21
     § 1915(e)(1), “[t]he court may request an attorney to represent any person unable to
22
     afford counsel.” However, the court will appoint counsel for indigent civil litigants only in
23
     “exceptional circumstances.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (§ 1983
24
     action). “When determining whether ‘exceptional circumstances’ exist, a court must
25
     consider ‘the likelihood of success on the merits as well as the ability of the petitioner to
26
     articulate his claims pro se in light of the complexity of the legal issues involved.” Id.
27
     “Neither of these considerations is dispositive and instead must be viewed together.” Id.
28

                                                         1
     Case 3:19-cv-00173-RCJ-WGC Document 20 Filed 09/24/20 Page 2 of 4



1    In the instant case, the Court does not find exceptional circumstances that warrant the

2    appointment of counsel. The Court denies the motion for appointment of counsel without

3    prejudice.

4           For the foregoing reasons, IT IS ORDERED that:

5           1.     Plaintiff’s application to proceed in forma pauperis (ECF No. 5) is

6    GRANTED. Plaintiff’s previously filed motion to proceed in forma pauperis (ECF No. 1)

7    is DENIED as moot. Plaintiff shall not be required to pay an initial installment of the filing

8    fee. In the event that this action is dismissed, the full filing fee must still be paid pursuant

9    to 28 U.S.C. § 1915(b)(2).

10          2.     The movant herein is permitted to maintain this action to conclusion without

11   the necessity of prepayment of any additional fees or costs or the giving of security

12   therefor. This order granting leave to proceed in forma pauperis shall not extend to the

13   issuance and/or service of subpoenas at government expense.

14          3.     Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections

15   shall pay to the Clerk of the United States District Court, District of Nevada, 20% of the

16   preceding month’s deposits to Plaintiff’s account (Nathaniel Williams, #90540), in the

17   months that the account exceeds $10.00, until the full $350.00 filing fee has been paid

18   for this action. The Clerk of the Court shall SEND a copy of this order to the Finance

19   Division of the Clerk’s Office. The Clerk of the Court shall also SEND a copy of this order

20   to the attention of the Chief of Inmate Services for the Nevada Department of Corrections,

21   P.O. Box 7011, Carson City, NV 89702.

22          4.     The Clerk of the Court shall electronically SERVE a copy of this order and

23   a copy of Plaintiff’s amended complaint (ECF No. 10) on the Office of the Attorney

24   General of the State of Nevada by adding the Attorney General of the State of Nevada to

25   the docket sheet. This does not indicate acceptance of service.

26          5.     Service must be perfected within ninety (90) days from the date of this order

27   pursuant to Fed. R. Civ. P. 4(m).

28

                                                    2
     Case 3:19-cv-00173-RCJ-WGC Document 20 Filed 09/24/20 Page 3 of 4



1           6.     Subject to the findings of the screening order (ECF No. 9), within twenty-

2    one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

3    notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

4    accepts service; (b) the names of the defendants for whom it does not accept service,

5    and (c) the names of the defendants for whom it is filing the last-known-address

6    information under seal. As to any of the named defendants for whom the Attorney

7    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

8    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

9    information. If the last known address of the defendant(s) is a post office box, the Attorney

10   General's Office shall attempt to obtain and provide the last known physical address(es).

11          7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

12   shall file a motion identifying the unserved defendant(s), requesting issuance of a

13   summons, and specifying a full name and address for the defendant(s).                 For the

14   defendant(s) as to which the Attorney General has not provided last-known-address

15   information, Plaintiff shall provide the full name and address for the defendant(s).

16          8.     If the Attorney General accepts service of process for any named

17   defendant(s), such defendant(s) shall file and serve an answer or other response to the

18   amended complaint (ECF No. 10) within sixty (60) days from the date of this order.

19          9.     Plaintiff shall serve upon defendant(s) or, if an appearance has been

20   entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

21   document submitted for consideration by the Court.          If Plaintiff electronically files a

22   document with the Court’s electronic-filing system, no certificate of service is required.

23   Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff

24   mails the document to the Court, Plaintiff shall include with the original document

25   submitted for filing a certificate stating the date that a true and correct copy of the

26   document was mailed to the defendants or counsel for the defendants. If counsel has

27   entered a notice of appearance, Plaintiff shall direct service to the individual attorney

28   named in the notice of appearance, at the physical or electronic address stated therein.

                                                   3
     Case 3:19-cv-00173-RCJ-WGC Document 20 Filed 09/24/20 Page 4 of 4



1    The Court may disregard any document received by a district judge or magistrate judge

2    which has not been filed with the Clerk, and any document received by a district judge,

3    magistrate judge, or the Clerk which fails to include a certificate showing proper service

4    when required.

5          10.    Plaintiff’s motion for appointment of counsel (ECF No. 17) is DENIED.

6          11.    This case is no longer stayed.

7
                      24th day of September 2020.
           DATED THIS ___
8

9
                                              UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 4
